DETAILED ACTION
This is the final Office action and is responsive to the papers filed 04/05/2022.  The amendments filed on 04/05/2022 have been entered and considered by the examiner.  Claims 1-24 are currently pending and examined below.  Claims 1-2, 12-13, and 21-22 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument in page 6 filed 04/05/2022 regarding claim objections and claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim objections and claim rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant’s amendment and argument filed in pages 6-8 filed 04/05/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not withdrawn.  
In particular, in page 8 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1, 12 and 21 “Biswal does not disclose each and every element of amended independent claim 1.”.  The Examiner respectfully disagrees and asserts that at least [0042]-[0043], [0045], and [0077] of Biswal teaches “wherein, when the mobile device is not connected to the communication interface, the control interface is configured to control at least one of an acceleration subsystem of the vehicle, a brake subsystem of the vehicle, or a steering subsystem of the vehicle by transforming the first user input data according to default functions into control signals applied to accelerate, brake or steer the vehicle; and wherein, when the mobile device is connected to the communication interface, the control interface is configured to transform the first user input data according to user-specified functions into the control signals of the vehicle”. 
First, the Examiner respectfully submits that “when the mobile device is not connected to the communication interface, the control interface is configured to control at least one of an acceleration subsystem of the vehicle” and “when the mobile device is connected to the communication interface” are contingent limitations. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Examiner did not need to present evidence of the obviousness of the [ ] method steps of claims 1, 12 and 21 that are not required to be performed under a broadest reasonable interpretation of the claim.  See Contingent Limitations in MPEP 2111.04.
Further, the Examiner respectfully submits that [0042]-[0043], [0045], and [0077] of Biswal teaches that the vehicle settings for controlling the accelerator/brake/steering may be adjusted by the user through user interface 318 or mobile device 342.  The vehicle settings are also stored and/or accessed by a settings manager 714.  The Examiner respectfully submits that the vehicle settings stored may be understood as the default settings.  In other words, it is reasonable to interpret that vehicle settings for controlling the accelerator/brake/clutch pedals may be adjusted based on the vehicle setting stored and the user input either though the user interface 318 or mobile device 342, thereby disclosing “wherein, when the mobile device is not connected to the communication interface, the control interface is configured to control at least one of an acceleration subsystem of the vehicle, a brake subsystem of the vehicle, or a steering subsystem of the vehicle by transforming the first user input data according to default functions into control signals applied to accelerate, brake or steer the vehicle; and wherein, when the mobile device is connected to the communication interface, the control interface is configured to transform the first user input data according to user-specified functions into the control signals of the vehicle”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-15, 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biswal et al. (US 20150160019 A1; hereinafter Biswal).

Regarding claim 1, Biswal discloses:
A system (Fig. 3 – systems in vehicle 301), comprising: 
a control interface (Fig. 3 – vehicle control system 330 and user interface 318) configured to be installed in a vehicle (Fig. 3 – vehicle 301), the control interface having a plurality of control elements (user-actuated elements; [0045]) configured to receive first user input data (user input; [0045])(user interface 318 receives data from user-actuated elements; [0045]); and 
a communication interface (Fig. 3 – external device interface 312) coupled to the control interface (Fig. 3) and configured to communicate with a mobile device (Fig. 3 – mobile device 342)(external device interface 312 communicates with mobile device 342; Fig. 3, [0036], [0045]); 
wherein, when the mobile device is not connected to the communication interface (when user interacts with the user interface 318 and not the mobile device 342; [0045]), the control interface is configured to control at least one of an acceleration subsystem of the vehicle (accelerator of vehicle controls 361; [0042]), a brake subsystem of the vehicle (brake of vehicle controls 361; [0042]), or a steering subsystem of the vehicle (steering wheel controls 362 of vehicle control 361; [0042]) by transforming the first user input data according to default functions into control signals applied to accelerate, brake or steer the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from user interface 318 and vehicle setting stored; [0042], [0043], [0045], [0077]); and 
wherein, when the mobile device is connected to the communication interface (when user interacts with the mobile device 342; [0036]), the control interface is configured to transform the first user input data according to user-specified functions into the control signals of the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from mobile device 342; [0042], [0043], [0045], [0077]).

Regarding claim 2, Biswal discloses:
wherein the control interface is configured to receive user settings for the user-specified functions transmitted by the mobile device interface through the communication interface (the vehicle control system 330 receives input by the mobile device 342 via the external device interface 312; [0036], [0043]).

Regarding claim 3, Biswal discloses:
wherein the mobile device is configured to provide a user interface (it is inherent that there is an interface so that mobile device 342 may be operated to aggregate user data regarding interactions of the user; [0037]) to receive second user inputs (user data regarding interactions of the user; [0037]); and wherein the vehicle is configured to transform the second user inputs into control signals to steer, brake, or accelerate the vehicle (the vehicle control system 330 receives input from mobile device 342 for controlling accelerator, brake and steering of vehicle control 361; [0042], [0043], [0045]).

Regarding claim 4, Biswal discloses:
wherein the user interface is configured to receive the second user inputs via voice recognition (requested data to be collected on the microphone; [0037])(the mobile device 342 may be operated to aggregate user data regarding interactions of the user to send control instructions to microphone to enable the requested data to be collected; [0037]).

Regarding claim 11, Biswal discloses:
wherein the plurality of control elements includes at least one of a steering wheel, an accelerator pedal, a brake pedal, or a gear stick (vehicle controls 361 or vehicle system control elements includes a steering wheel, accelerator/brake pedals and gear shift; [0042]).

Regarding claim 12, Biswal discloses:
A system (Fig. 3 – systems in vehicle 301), comprising: 
a processor (Fig. 3 – vehicle control system 330) of a vehicle (Fig. 3 – vehicle 301); 
a communication interface (Fig. 3 – external device interface 312); and 
a memory (Fig. 3 – storage device 308 and memory 316) coupled to the processor (Fig. 3), the memory comprising a plurality of instructions which, when executed, cause the processor (the storage device 308 and memory 316 store instructions that, when executed, controls the in-vehicle computing system 300 to perform actions; [0033], [0042], [0043], [0045]) to: 
receive, from a control interface (Fig. 3 –user interface 318), a plurality of first user input data (user input; [0045]) from a plurality of control elements (user-actuated elements; [0045])(user interface 318 receives data from user-actuated elements; [0045]); 
establish a connection, using the communication interface (Fig. 3 – external device interface 312), with a mobile device (Fig. 3 – mobile device 342)(external device interface 312 communicates with mobile device 342; Fig. 3, [0036], [0045]); 
control, when the mobile device is not connected to the communication interface (when user interacts with the user interface 318 and not the mobile device 342; [0045]), at least one of steering (steering wheel controls 362 of vehicle control 361; [0042]), braking (brake of vehicle controls 361; [0042]) or accelerating (accelerator of vehicle controls 361; [0042]) of the vehicle by transforming the first user input data according to default functions into control signals applied to steer, brake or accelerate the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from user interface 318 and vehicle setting stored; [0042], [0043], [0045], [0077]); and 
transform, when the mobile device is connected to the communication interface (when user interacts with the mobile device 342; [0036]), the first user input data according to user-specified functions into the control signals of the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from mobile device 342; [0042], [0043], [0045], [0077]).

Regarding claim 13, Biswal discloses:
wherein user settings for the user-specified functions are transmitted by the mobile device to the control interface through the communication interface (the vehicle control system 330 receives input by the mobile device 342 via the external device interface 312; [0036], [0043]).

Regarding claim 14, Biswal discloses:
wherein the mobile device is configured to provide a user interface (it is inherent that there is an interface so that mobile device 342 may be operated to aggregate user data regarding interactions of the user; [0037]) to receive second user inputs (user data regarding interactions of the user; [0037]); and wherein the vehicle is configured to transform the second user inputs into control signals to steer, brake, or accelerate the vehicle  (the vehicle control system 330 receives input from mobile device 342 for controlling accelerator, brake and steering of vehicle control 361; [0042], [0043], [0045]).

Regarding claim 15, Biswal discloses:
wherein the user interface is configured to receive the second user inputs via voice recognition (requested data to be collected on the microphone; [0037])(the mobile device 342 may be operated to aggregate user data regarding interactions of the user to send control instructions to microphone to enable the requested data to be collected; [0037]).

Regarding claim 21, Biswal discloses:
A method, comprising: 
receiving, by a control interface (Fig. 3 – vehicle control system 330 and user interface 318), a plurality of first user input data (user input; [0045]) from a plurality of control elements (user-actuated elements; [0045])(user interface 318 receives data from user-actuated elements; [0045]); 
controlling, when the mobile device is not connected to a communication interface (Fig. 3 – external device interface 312) (when user interacts with the user interface 318 and not the mobile device 342; [0045]), at least one of steering (steering wheel controls 362 of vehicle control 361; [0042]), braking (brake of vehicle controls 361; [0042]) or accelerating (accelerator of vehicle controls 361; [0042]) of a vehicle by transforming the first user input data according to default functions into control signals applied to steer, brake or accelerate the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from user interface 318 and vehicle setting stored; [0042], [0043], [0045], [0077]); 
transforming, in response to a connection being established between the communication interface and the mobile device (when user interacts with the mobile device 342; [0036]), the first user input data according to user-specified functions into the control signals of the vehicle (the vehicle control system 330 adjusts the vehicle setting for controlling accelerator, brake and steering of vehicle control 361 according to input from mobile device 342; [0042], [0043], [0045], [0077]).

Regarding claim 22, Biswal discloses:
further comprising: 
receiving, by the control interface through the communication interface, user settings for the user-specified functions (the vehicle control system 330 receives input by the mobile device 342 via the external device interface 312; [0036], [0043]).

Regarding claim 23, Biswal discloses:
wherein the mobile device is configured to provide a user interface (it is inherent that there is an interface so that mobile device 342 may be operated to aggregate user data regarding interactions of the user; [0037]) to receive second user inputs (user data regarding interactions of the user; [0037]); and wherein the vehicle is configured to transform the second user inputs into control signals to steer, brake, or accelerate the vehicle (the vehicle control system 330 receives input from mobile device 342 for controlling accelerator, brake and steering of vehicle control 361; [0042], [0043], [0045]).

Regarding claim 24, Biswal discloses:
wherein the user interface is configured to receive the second user inputs via at least one of voice recognition (requested data to be collected on the microphone; [0037])(the mobile device 342 may be operated to aggregate user data regarding interactions of the user to send control instructions to microphone to enable the requested data to be collected; [0037]) or gesture recognition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswal in view of Lian (US 9568995 B1).

Regarding claim 5, Biswal discloses:
wherein the user interface is configured to receive the second user inputs via recognition (the mobile device 342 may be wearable sensors to aggregate user data; [0033], [0036]).

Biswal does not specifically disclose: gesture recognition.

However, Lian discloses:
wherein the user interface (Fig. 2 – head-mounted device 104 and steering wheel 110) is configured to receive the second user inputs via gesture recognition (steering wheel 110 receives user control via user’s movement/interaction; col. 5, line 34 – col. 6, line 4). 

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control by sensed movement/interaction on the steering wheel.  Using a remote steering wheel would enhance a user’s remote control experience.

Regarding claim 6, Biswal does not specifically disclose:
wherein the user interface includes a handheld controller configured to transmit gesture input data in an augmented reality or virtual reality.

However, Lian discloses:
wherein the user interface includes a handheld controller (Fig. 2 - steering wheel 110) configured to transmit gesture input data in an augmented reality or virtual reality (virtual reality)(steering wheel 110 of the system 100 receives user control and the system 100 can render a view of a virtual reality environment including the driving of the automobile using the steering wheel 110; Figs. 2-4; col. 2, lines 27-39, col. 5, line 34 – col. 6, line 4).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control by sensed movement/interaction on the steering wheel and system that renders a view of virtual reality environment to include the driving of the automobile using the steering wheel.  Using a remote steering wheel and presenting a virtual reality environment of driving of the automobile would enhance a user’s remote control experience.

Regarding claim 7, Biswal does not specifically disclose:
wherein the user interface includes an augmented reality or virtual reality that presents a vitalized control element of the vehicle via a head mounted display or glasses.

However, Lian discloses:
wherein the user interface includes an augmented reality or virtual reality (virtual reality) that presents a vitalized control element (Fig. 4 – virtual steering wheel 404) of the vehicle via a head mounted display or glasses (Fig. 2 – head-mounted device 104)(user is presented an virtual reality environment including the virtual steering wheel 404 via head-mounted device 104; Fig. 4; col. 2, lines 51-58).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control renders a view of virtual reality environment to include a virtual steering wheel via a head-mounted device.  Presenting a virtual steering wheel would allow the user to visually see the steering wheel while maneuvering the automobile, and therefore enhancing the remote control experience.

Regarding claim 8, Biswal discloses:
further comprising: 
an advanced driver assistance system (Fig. 6 - the in-vehicle computing system 604) having sensors (vehicle sensors; [0068]) configured to monitor an environment of the vehicle (environment of the vehicle), the advanced driver assistance system capable of driving the vehicle in an autonomous mode (the in-vehicle computing system 604 generates the navigational instructions utilizing information regarding environment of the vehicle from the vehicle sensors, and the in-vehicle computing system may provide more autonomous and accurate operation; [0068], [0015]).

Regarding claim 9, Biswal discloses:
presentation of the environment captured by the sensors of the advanced driver assistance system (the display 602 of an in-vehicle computing system 604 may provide navigational instructions including route having merging sections/intersection based on geographic location of the vehicle; [0068], [0035]).

Biswal does not specifically disclose:
wherein the augmented reality or virtual reality includes presentation of the environment.

However, Lian disclose:
wherein the augmented reality or virtual reality includes presentation of the environment captured by the sensors (virtual reality environment includes road 306/406 the automobile 102 is traveling in captured by the sensors; Figs. 2-4, col. 4, line 59-col. 5, line 16).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s display that include routes to further incorporate Lian’s roads that are presented in the virtual reality environment.  Presenting the road while maneuvering the automobile would allow user to monitor road conditions/traffic, and therefore facilitate the user to manipulate the automobile through a VR environment in real-time.

Regarding claim 10, Biswal discloses:
wherein the advanced driver assistance system is configured to monitor safety of the vehicle operated according to control signals transmitted according to user inputs and transmit further control signals according to predetermined safety rules (the in-vehicle computing system 604 monitors the cognitive load of a driver of the vehicle to maintain/reduce cognitive load to below the cognitive load threshold in order to ensure safety of the driver operating the vehicle; [0068]-[0071]).

Regarding claim 16, Biswal discloses:
wherein the user interface is configured to receive the second user inputs via recognition (the mobile device 342 may be wearable sensors to aggregate user data; [0033], [0036]).

Biswal does not specifically disclose: gesture recognition.

However, Lian discloses:
wherein the user interface (Fig. 2 – head-mounted device 104 and steering wheel 110) is configured to receive the second user inputs via gesture recognition (steering wheel 110 receives user control via user’s movement/interaction; col. 5, line 34 – col. 6, line 4). 

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control by sensed movement/interaction on the steering wheel.  Using a remote steering wheel would enhance a user’s remote control experience.

Regarding claim 17, Biswal does not specifically disclose:
wherein the user interface includes a handheld controller configured to transmit gesture input data in an augmented reality or virtual reality.

However, Lian discloses:
wherein the user interface includes a handheld controller (Fig. 2 - steering wheel 110) configured to transmit gesture input data in an augmented reality or virtual reality (virtual reality)(steering wheel 110 of the system 100 receives user control and the system 100 can render a view of a virtual reality environment including the driving of the automobile using the steering wheel 110; Figs. 2-4; col. 2, lines 27-39, col. 5, line 34 – col. 6, line 4).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control by sensed movement/interaction on the steering wheel and system that renders a view of virtual reality environment to include the driving of the automobile using the steering wheel.  Using a remote steering wheel and presenting a virtual reality environment of driving of the automobile would enhance a user’s remote control experience.

Regarding claim 18, Biswal does not specifically disclose:
wherein the user interface includes an augmented reality or virtual reality that presents a vitalized control element of the vehicle via a head mounted display or glasses.

However, Lian discloses:
wherein the user interface includes an augmented reality or virtual reality (virtual reality) that presents a vitalized control element (Fig. 4 – virtual steering wheel 404) of the vehicle via a head mounted display or glasses (Fig. 2 – head-mounted device 104)(user is presented an virtual reality environment including the virtual steering wheel 404 via head-mounted device 104; Fig. 4; col. 2, lines 51-58).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s vehicle control that receives instructions from a user from a remote area to further incorporate Lian’s vehicle control renders a view of virtual reality environment to include a virtual steering wheel via a head-mounted device.  Presenting a virtual steering wheel would allow the user to visually see the steering wheel while maneuvering the automobile, and therefore enhancing the remote control experience.

Regarding claim 19, Biswal discloses:
further comprising: 
an advanced driver assistance system (Fig. 6 - the in-vehicle computing system 604) having sensors (vehicle sensors; [0068]) configured to monitor an environment of the vehicle (environment of the vehicle), the advanced driver assistance system capable of driving the vehicle in an autonomous mode (the in-vehicle computing system 604 generates the navigational instructions utilizing information regarding environment of the vehicle from the vehicle sensors, and the in-vehicle computing system may provide more autonomous and accurate operation; [0068], [0015]).

Regarding claim 20, Biswal discloses:
presentation of the environment captured by the sensors of the advanced driver assistance system (the display 602 of an in-vehicle computing system 604 may provide navigational instructions including route having merging sections/intersection based on geographic location of the vehicle; [0068], [0035]).

Biswal does not specifically disclose:
wherein the augmented reality or virtual reality includes presentation of the environment.

However, Lian disclose:
wherein the augmented reality or virtual reality includes presentation of the environment captured by the sensors (virtual reality environment includes road 306/406 the automobile 102 is traveling in captured by the sensors; Figs. 2-4, col. 4, line 59-col. 5, line 16).

Biswal and Lian are both considered to be analogous because they are in the same field of remote control of a vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Biswal’s display that include routes to further incorporate Lian’s roads that are presented in the virtual reality environment.  Presenting the road while maneuvering the automobile would allow user to monitor road conditions/traffic, and therefore facilitate the user to manipulate the automobile through a VR environment in real-time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (US 20210334562 A1) discloses a vehicle control device for controlling an autonomous vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665           
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665